Citation Nr: 0822183	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-23 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1987 to 
September 1987. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claim of entitlement 
to service connection for schizophrenia.

In correspondence received in 2008, the veteran indicates 
that he is entitled to pension benefits.  The matter is 
referred to the RO for any action deemed appropriate.


FINDING OF FACT

The veteran's schizophrenia did not begin in service, 
manifest to a compensable degree within a year of service, 
nor is there competent evidence of a nexus between 
schizophrenia and the veteran's active military service. 


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1132, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1131, 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more develops a 
psychosis to a degree of 10 percent or more within one year 
from separation from service, service connection may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

The veteran asserts that he is entitled to service connection 
for schizophrenia as he began feeling anxious and hearing 
voices while in service.  It is noted that the veteran has a 
current diagnosis of schizophrenia.  It is also noted that 
the veteran asserted that he first saw a doctor for his 
schizophrenia in 1984, prior to service.  VA tried to obtain 
these records from South Suburban Hospital, however, the 
records dating back to 1984 were not available.  Because 
there are no records on file to support the veteran's 
contention of a condition prior to service and more 
importantly, since entrance examination was checked as 
normal, the Board will assume that the veteran was sound upon 
his entrance into service.  See 38 U.S.C.A. § 1132; 38 C.F.R. 
§ 3.304.

A review of the veteran's service treatment records show that 
at no point in the veteran's service was he treated or 
diagnosed with a psychiatric disorder.  A treatment record 
from November 1986 shows that the veteran did not have 
depression or excessive worrying.  He did not have any 
periods of unconsciousness or memory loss and was found to be 
normal.  Upon separation from service, the veteran signed a 
medical examination and separation-statement of option form 
and elected not to have a separation examination.  Therefore, 
there is no evidence of any psychiatric disorder in service.  

The veteran's service records show that he went absent 
without official leave (AWOL) from May 1987 to July 1987.  In 
the veteran's accounts of this period of time, he does not 
paint a clear picture of why he left and then returned to 
service.  He stated that his father was sick during this 
period of time which caused him to leave but also stated that 
he enjoyed his position as a cook and did not recall leaving 
or wanting to leave the service.  

The veteran stated that he separated from service because of 
his schizophrenia, but the records indicate that he left 
voluntarily because of his AWOL status.  In a letter entitled 
request for discharge for the good of the service, Captain 
E.D. states that the veteran's discharge was recommended and 
"there did not appear to be any reasonable ground to believe 
that the individual is, or was, at the time of his 
misconduct, mentally defective, deranged or abnormal."  

The post service evidence does not substantiate the veteran's 
assertions that his schizophrenia began in service.  The 
evidence also fails to show that his schizophrenia became 
manifest to a degree of 10 percent within a year of discharge 
from service.  A review of the veteran's medical records and 
Social Security Administration (SSA) reports shows that he 
has been treated for schizophrenia since 1990.  In a medical 
record from January 2002, the veteran reported hearing voices 
for the past 20 years.  However, the veteran did not mention 
his service in connection with his schizophrenia, nor are 
there medical records to show that the veteran had sought 
treatment prior to 1990.  As the service treatment records 
are negative for treatment, the medical reports show that his 
disability manifested several years after service, and there 
are no medical records or opinions linking the veteran's 
schizophrenia with his service, the claim must be denied.

The Board is aware of the veteran's contentions that his 
schizophrenia is related to service; however, the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge, to lend credence to his assertions as to 
the etiology of his disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

The Board considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  Thus, 
the claim is denied.  38 U.S.C.A. § 5107(b).  

III.  Duty to Notify and Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) that VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in February 2004, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of February 2004 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.

Notwithstanding the belated Dingess notice, the Board finds 
that because a preponderance of the evidence is against the 
claim, any questions as to the appropriate effective date to 
be assigned are rendered moot.  The veteran has not been 
prejudiced in this regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, SSA reports, and the veteran's private 
medical records.  

The Board notes that no VA medical examination has been 
conducted.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

The standards of McLendon are not met in this case.  The 
record does not contain competent evidence suggesting a nexus 
between service and the disorder at issue to warrant the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claims.  See 38 C.F.R. § 
3.159(c)(4) (2007).  The service treatment records provide no 
basis to grant these claims and there is no medical evidence 
suggesting a nexus between the veteran's current disorder and 
service.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for schizophrenia is 
denied. 




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


